Citation Nr: 0324822	
Decision Date: 09/24/03    Archive Date: 09/30/03

DOCKET NO.  98-04 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder .

Entitlement to a total disability rating based on 
unemployability due to service-connected disabilities 



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from January 1956 to December 1959, and from September 1960 
to February 1963.  His discharge from his second period of 
active service was a general discharge under honorable 
conditions.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of November 1997 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan, which denied service connection 
for an acquired psychiatric disorder, to include post-
traumatic stress disorder (PTSD), finding that new and 
material evidence had not been submitted to reopen that 
claim.  The record shows that a Board decision of December 
1999 determined that new and material evidence had been 
submitted to reopen the veteran's claim for service 
connection for a psychiatric disorder, to include PTSD, and 
Remanded that issue to the RO for additional development of 
the evidence.  


REMAND

This case must be Remanded because the veteran has presented 
several new claims that are inextricably intertwined with his 
claim for a total disability rating based on unemployability.  
As the claim for a total rating must be decided on the basis 
of the service-connected disabilities, additional grants of 
service connection could change the outcome of the total 
rating claim.  The new claims presented by the veteran 
include the ollowing: whether new and material evidence has 
been submitted to reopen the claims for service connection 
for heart, neck, back and shoulder conditions; whether new 
and material evidence has been submitted to reopen the claim 
for service connection for bilateral hearing loss, including 
tinnitus; service connection for residuals of ingrown 
toenails; and service connection for preexisting 3rd degree 
bilateral pes planus, dorsolumbar scoliosis and pelvic tilt 
on the basis of aggravation.

In addition, further development of the evidentiary record is 
required.

The appellant is hereby notified that he has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The case is Remanded to the RO for the following actions:

1.  The RO must ensure full compliance 
with all notice and duty-to-assist 
provisions of 38 U.S.C.A. §§ 5102, 5103, 
5103A  (West 2002).   Development of the 
claim must include obtaining copies of 
all clinical records pertaining to 
treatment of the veteran in the 
possession of Dr. Patrick A. Tietze, 
dated from December 12, 1986 to September 
8, 1987; copies of the complete clinical 
records of the veteran from Dr. Maynard 
C. Roat, dated from November 1964 to 
August 1973; copies of the §  of the 
claimant from Dr. James M. Elliott, dated 
in 1997 and 1998; and copies of the 
complete original clinical records of the 
veteran from Dr. J.F. Montague, dated in 
April 1963, as well as all clinical 
records pertaining to treatment of the 
veteran at the VAMC, Grand Rapids, or 
other VA medical facility, since January 
2001.  

2.  The RO should request a further 
search by the National Personnel Records 
Center (NPRC) for any additional service 
medical records of claimant, as well as 
obtaining the facts and circumstances of 
all disciplinary actions involving the 
claimant during his periods of active 
service.  The RO should further obtain 
information as to the date and reasons 
for the claimant's being dropped from the 
NavCad Aviation Program in 1961, and all 
records pertaining to his administrative 
discharge in February 1963 under the 
provisions of BuPers C-10310.  The RO 
should also request a further search for 
any hospital records of the claimant 
showing treatment at Balboa Naval 
Hospital in 1962-1963, or at Tripler Army 
Hospital, Hawaii, in June 1959.  The 
veteran should be asked to provide copies 
of documents showing the resolution of 
his claim before the Department of the 
Navy Board for Correction of Naval 
Records.

3.  The RO should obtain from the 
Department of the Navy copies of the deck 
log of USS TICONDEROGA (CVA-14) for the 
date October 15, 1961, as well as 
available information as to the damage 
sustained by that vehicle in it's 
collision with USS PICKING (DD-685) on 
that date.  

4.  If, and only if, new and material 
evidence is found to have been submitted 
to reopen the claims for service 
connection for head, shoulder, neck and 
back conditions, the RO should schedule 
VA orthopedic, neurologic, and podiatry 
examinations of the veteran by qualified 
specialists who have reviewed his 
complete claims folder and service 
medical records, to determine the current 
nature, extent, etiology, and date of 
onset of any head, neck, back, or 
shoulder disability currently present in 
the claimant.  In addition, the examiners 
should specifically express their 
opinions as to whether any pre-existing 
bilateral 3rd degree pes planus, 
dorsolumbar scoliosis, or pelvic tilt 
increased in severity during active 
service beyond the normal progression of 
those conditions.  If no increase in 
severity is clinically demonstrated, the 
examiners should state as much.  The 
examining physicians are asked to rely 
chiefly on the documented medical 
evidence in reaching their 
determinations.  The examining podiatrist 
should determine whether the claimant 
currently has ingrown toenails, or 
residuals thereof, which are related to 
findings of ingown toenails during active 
service.  

5.  Thereafter, the RO should adjudicate 
the issues of service connection for a 
psychiatric disability, including PTSD; 
whether new and material evidence has 
been submitted to reopen the claims for 
service connection bilateral hearing 
loss, with tinnitus, or for head, 
shoulder, neck and back conditions; and 
service-connection for residuals of 
ingrown toenails in light of the 
additional evidence obtained.  

If the benefits sought on appeal remain denied, the appellant 
and his representative, if any, should be provided a 
Supplemental Statement of the Case as to all issues currently 
in appellate status, and all additional issues as to which 
the claimant files a Notice of Disagreement.  That 
Supplemental Statement of the Case must contain notice of all 
relevant actions taken on the claims for benefits, to include 
a summary of the evidence and applicable law and regulations 
considered pertinent to the issue currently on appeal.  An 
appropriate period of time should be allowed for response.

The Court has held that a remand by the Court or the Board 
confers on the appellant or other claimant, as a matter of 
law, the right to compliance with the remand orders.  
Further, the Court stated that where the remand orders of the 
Board are not complied with, the Board itself errs in failing 
to ensure compliance.  Stegall v. West,  11 Vet. App. 268 
(1998).  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




